891 F.2d 293
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James E. WILLIAMS, Plaintiff-Appellant,v.The KINGSPORT HOUSING AUTHORITY, Defendant-Appellee.
No. 89-5509.
United States Court of Appeals, Sixth Circuit.
Dec. 12, 1989.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.
ORDER
James E. Williams, a Tennessee resident, requests the appointment of counsel on appeal from the summary judgment in favor of defendant in his civil rights suit.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).
Williams alleged that defendant had discriminated against him on the grounds of mental illness and race in denying his application for an apartment.   He sought monetary damages for this as well as for an alleged attempt by the defendant to obstruct justice and defraud the court, raised in an amendment to his complaint.   The district court granted defendant's motion for summary judgment.


1
Upon consideration, we conclude that summary judgment was properly granted, as plaintiff's claims are precluded by prior judgments in favor of defendant in cases brought by plaintiff in state court arising out of the same alleged facts.   This court must give state court judgments the same preclusive effect that they would have in the state courts.   Lesher v. Lavrich, 784 F.2d 193, 195 (6th Cir.1986).   Under Tennessee law, res judicata bars a second suit between the same parties on all relevant claims which could reasonably have been litigated in the former suit.   American Nat'l Bank & Trust Co. v. Clark, 586 S.W.2d 825, 826 (Tenn.1979).


2
Accordingly, plaintiff's motion for counsel is denied and the district court's judgment is hereby affirmed.   Rule 9(b)(5), Rules of the Sixth Circuit.